Exhibit 10.1

 

DIRECTOR:

DATE OF GRANT: April 29, 2005

NUMBER OF SHARES: 555

 

BANK OF HAWAII CORPORATION

AMENDED AND RESTATED DIRECTOR STOCK COMPENSATION PLAN

 

*                    *                    *

 

RESTRICTED STOCK AGREEMENT

 

1.     Definitions.

 

1.1           “Agreement” means this Restricted Stock Agreement.

 

1.2           “Board” means the Board of Directors of the Company.

 

1.3           “Change in Control” means, and shall be deemed to have occurred,
if:

 


(A)  ANY PERSON, EXCLUDING EMPLOYEE BENEFIT PLANS OF THE COMPANY OR ANY OF ITS
AFFILIATES, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13D-3 AND
13D-5 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF COMPANY SECURITIES
REPRESENTING 25 PERCENT OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES (“VOTING POWER”);


 


(B)  THE COMPANY CONSUMMATES A MERGER, CONSOLIDATION, SHARE EXCHANGE, DIVISION
OR OTHER REORGANIZATION OR TRANSACTION OF THE COMPANY (A “FUNDAMENTAL
TRANSACTION”) WITH ANY OTHER CORPORATION, OTHER THAN A FUNDAMENTAL TRANSACTION
THAT RESULTS IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY
PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY
BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY) AT LEAST SIXTY
PERCENT (60%) OF THE COMBINED VOTING POWER IMMEDIATELY AFTER SUCH FUNDAMENTAL
TRANSACTION OF (I) THE COMPANY’S OUTSTANDING SECURITIES, (II) THE SURVIVING
ENTITY’S OUTSTANDING SECURITIES, OR (III) IN THE CASE OF A DIVISION, THE
OUTSTANDING SECURITIES OF EACH ENTITY RESULTING FROM THE DIVISION;


 


(C)   THE SHAREHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION OR
WINDING-UP OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION (IN ONE
TRANSACTION OR A SERIES OF TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS; OR


 


(D)   DURING ANY PERIOD OF TWENTY-FOUR (24) CONSECUTIVE MONTHS, INDIVIDUALS WHO
AT THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD (INCLUDING FOR THIS
PURPOSE ANY NEW DIRECTOR WHOSE ELECTION OR NOMINATION FOR ELECTION BY THE
COMPANY’S SHAREHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF
THE DIRECTORS THEN STILL

 

--------------------------------------------------------------------------------


 

in office who were directors at the beginning of such period) cease for any
reason to constitute at least a majority of the Board (excluding any Board seat
that is vacant or otherwise unoccupied).

 


1.4       “COMMON STOCK: MEANS THE COMMON STOCK PAR VALUE $0.01 PER SHARE, OF
THE COMPANY.

 


1.5       “COMPANY” MEANS BANK OF HAWAII CORPORATION, AND ANY SUCCESSOR THERETO.


 


1.6       “DATE OF GRANT” MEANS THE DATE SET FORTH AS THE “DATE OF GRANT” ON
PAGE 1 OF THIS AGREEMENT.


 


1.7       “DISABILITY” MEANS THE DIRECTOR’S PERMANENT AND TOTAL DISABILITY
WITHIN THE MEANING OF SECTION 22(E)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.


 


1.8       “DIRECTOR” MEANS THE PERSON IDENTIFIED AS THE “DIRECTOR” ON PAGE 1 OF
THIS AGREEMENT.


 


1.9       “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


1.10     “PERSON” MEANS THE TERM “PERSON” WITHIN THE MEANING OF
SECTION 3(A)(9) OF THE EXCHANGE ACT, AS MODIFIED AND USED IN SECTIONS
13(D)(3) AND 14(D) THEREOF.


 


1.11     “PLAN” MEANS THE BANK OF HAWAII CORPORATION AMENDED AND RESTATED
DIRECTOR COMPENSATION PLAN, AS AMENDED FROM TIME TO TIME.


 


1.12     “RESTRICTED SHARES” MEANS THE SHARES OF COMMON STOCK GRANTED TO THE
DIRECTOR PURSUANT TO SECTION 2 HEREOF


 


1.13     “RESTRICTION PERIOD” MEANS THE PERIOD BEGINNING ON THE DATE OF GRANT
AND ENDING ON THE THIRD ANNIVERSARY OF THE DATE OF GRANT.  NOTWITHSTANDING THE
FOREGOING, THE RESTRICTION PERIOD SHALL END IMMEDIATELY UPON THE OCCURRENCE OF A
CHANGE IN CONTROL.

 

2.     Award of Restricted Shares.  Pursuant to the Plan and subject to the
terms of this Agreement, the Company hereby grants to the Director  that number
of shares of Common Stock (“Restricted Shares”) identified as the “Number of
Shares” on page 1 of this Agreement.  During the Restriction Period, each
certificate representing Restricted Shares shall be held by the Company or its
designee and shall contain the following legend:

 

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including the risks of forfeiture and restrictions against
transfer) contained in the Bank of Hawaii Corporation Amended and Restated
Director Stock Compensation Plan and an Agreement entered into between the
registered owner and Bank of Hawaii Corporation.  Release from such terms and

 

--------------------------------------------------------------------------------


 

conditions shall be made only in accordance with the provisions of the Plan and
the Agreement, a copy of each of which is on file in the office of the Secretary
of Bank of Hawaii Corporation.”

 

2.     Terms, Conditions and Restrictions.  Restricted Shares shall be subject
to the following terms, conditions and restrictions in addition to those
contained in the Plan:

 


3.1       PROHIBITIONS AGAINST SALE, ASSIGNMENT, ETC.  RESTRICTED SHARES, THE
RIGHT TO VOTE RESTRICTED SHARES AND THE RIGHT TO RECEIVE DIVIDENDS THEREON MAY
NOT BE SOLD, ASSIGNED, TRANSFERRED, EXCHANGED, PLEDGED, HYPOTHECATED OR
OTHERWISE ENCUMBERED DURING THE RESTRICTION PERIOD WITH RESPECT TO SUCH
RESTRICTED SHARES.

 


3.2       FORFEITURE.  IN THE EVENT OF THE DIRECTOR’S TERMINATION OF MEMBERSHIP
ON THE BOARD PRIOR TO THE LAPSE OF THE RESTRICTION PERIOD, THE RESTRICTED SHARES
SHALL BE FORFEITED BY THE DIRECTOR TO THE COMPANY AND NEITHER THE DIRECTOR NOR
ANY SUCCESSORS, HEIRS, ASSIGNS OR PERSONAL REPRESENTATIVES OF THE DIRECTOR SHALL
THEREAFTER HAVE ANY FURTHER RIGHTS OR INTEREST IN SUCH RESTRICTED SHARES OR THE
CERTIFICATES REPRESENTING SUCH RESTRICTED SHARES.


 


3.3       TERMINATION OF RESTRICTIONS.  IN THE EVENT THE RESTRICTION PERIOD
SHALL TERMINATE WITH RESPECT TO PARTICULAR RESTRICTED SHARES AND SUCH RESTRICTED
SHARES SHALL NOT THERETOFORE HAVE BEEN FORFEITED TO THE COMPANY, THEN THE
COMPANY SHALL REISSUE THE CERTIFICATE REPRESENTING SUCH RESTRICTED SHARES
WITHOUT THE LEGEND REFERRED TO IN SECTION 2 OF THIS AGREEMENT AND SHALL DELIVER
SUCH CERTIFICATE TO THE DIRECTOR OR HIS LEGAL REPRESENTATIVE.


 


3.4       EFFECT OF DEATH OR DISABILITY.  IF THE DIRECTOR’S MEMBERSHIP ON THE
BOARD TERMINATES DURING THE RESTRICTION PERIOD DUE TO DEATH OR DISABILITY, THE
RESTRICTION PERIOD SHALL BE TREATED AS HAVING EXPIRED IMMEDIATELY PRIOR TO SUCH
DEATH OR DISABILITY.


 


3.5       WITHHOLDING.  THE COMPANY’S OBLIGATION TO DELIVER SHARES OF COMMON
STOCK UPON THE TERMINATION OF THE RESTRICTION PERIOD WITH RESPECT TO ANY
RESTRICTED SHARES SHALL BE SUBJECT TO THE SATISFACTION OF APPLICABLE FEDERAL,
STATE AND LOCAL TAX WITHHOLDING REQUIREMENTS.


 

4.     Legends.  The Director agrees that the certificates evidencing the shares
of Common Stock may include any legend which the Board deems appropriate to
reflect the transfer and other restrictions contained in the Plan, this
Agreement, or to comply with applicable laws.

 

5.     Rights as Stockholder.  Except as provided in Section 3 hereof, the
Director shall have all the rights and privileges of a stockholder with respect
to the Restricted Shares, including (but not limited to) the right to vote the
Restricted Shares and the right to receive dividends.   All such rights and
privileges shall cease upon forfeiture of the Restricted Shares.

 

--------------------------------------------------------------------------------


 

6.     Board Membership.  Neither the grant or issuance of Restricted Shares
pursuant to this Agreement nor any term or provision of this Agreement shall
constitute or be evidence of any understanding, express or implied, on the part
of the Company to retain the Director as a member of the Board for any period.

 

7.     Subject to the Plan.  The Restricted Shares and this Agreement are
subject to the terms and conditions of the Plan, which are incorporated herein
by reference and made a part hereof, but the terms of the Plan shall not be
considered an enlargement of any benefits under this Agreement.  In addition,
the Restricted Shares and this Agreement are subject to any rules and
regulations promulgated by the Board in accordance with its authority under the
Plan.

 

8.     Governing Law.  The validity, construction, interpretation and
enforceability of this Agreement shall be determined and governed by the laws of
the State of Hawaii without giving effect to the principles of conflicts of
laws.

 

9.     Severability.  If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable in any material respect, such provision shall
be replaced with a provision that is as close as possible in effect to such
invalid, illegal or unenforceable provision, and still be valid, legal and
enforceable, and the validity, legality and enforceability of the remainder of
this Agreement shall not in any way be affected or impaired thereby.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf by the undersigned, thereunto duly authorized, effective as of the Date
of Grant.

 

ATTEST:

BANK OF HAWAII CORPORATION

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO

 

 

AS OF THE DATE OF GRANT:

 

 

 

 

 

DIRECTOR

 

--------------------------------------------------------------------------------